DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment and response dated 04/06/2022 has been considered and entered for the record.  The response has been considered but was not found to be persuasive.  Therefore, the previous rejections are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mosier et al. (US 2016/0230116)
In regards to claim 1, Mosier teaches lubricant compositions and method for reducing low speed pre-ignition (LSPI) events in spark-ignited directed injection combustion engine by supplying to the sump the lubricant composition comprising a base oil and a metal overbased detergent such as sulfonate, salicylate or phenate (abstract).  Base oil is present as balance after subtracting the amounts of additives from 100% [0047].  In one embodiment, the additives can be present at less than 1% or preferably at least about 3% up to preferably about 42% in the composition leaving base oil at amounts of from about 58% to about 97% in the composition [0095, Table].  The engine operates at break mean effective pressure (BMEP) of greater than 10 bars and at speeds of less than or equal to 3000 rpm [0028].  The detergent can be a calcium detergent alone (absent of magnesium, sodium or other metals) having at least 500 ppm of calcium, or a mixture of calcium and magnesium detergent such that calcium to magnesium is 10:1 [0060].  
The composition can comprise conventional additives [0066].  Molybdenum additive such as molybdenum dithiophosphate or molybdenum dithiocarbamate can provide molybdenum in amounts of from 0 to 1000 ppm [0079].  Zinc dialkyldithiophosphate (Zddp) can be present in amounts of from 0 to 3% in the composition [0087].  The composition can comprise phosphorus from phosphorus additives such as Zddp in amounts of from 100 ppm to 1000 ppm, sulfated ash at less than 0.4% by weight of the composition [0102].  Thus, the ratio of phosphorus to calcium from the Zddp and detergent (P/Ca) according to the claim would be overlapped.
In regards to claim 2, Mosier teaches the composition having the molybdenum content of the claim as previously stated.
In regards to claim 3, Mosier teaches the composition having the molybdenum compound as previously stated.
In regards to claim 4, Mosier teaches the composition having the phosphorus content overlapping the claimed range as previously stated.
In regards to claim 5, Mosier teaches the method of suppressing LSPI in the claimed engine as previously stated.
In regards to claim 6, Mosier teaches the method wherein the engine is operated at BMEP of 22 bar [0107].
In regards to claim 7, Mosier teaches the method of reducing LSPI by lubricating the engine with the lubricating oil as claimed.  The testing methods of running the engines at different conditions to measure LSPI performance does not further limit the method of lubrication and also are parameters that can be routinely optimized by persons of ordinary skill in the art practicing the invention.
In regards to claim 8, Mosier teaches the method of producing the composition by teaching blending the claimed ingredients at the claimed concentration which when performed provides the claimed method as previously discussed.
In regards to claims 9 – 14, Mosier teaches the composition having the claimed limitations as previously stated.
In regards to claim 15, Mosier teaches the composition having viscosity index improver in amounts of from 1 to 6% [0095].  The composition can comprise pour point depressant and other additives [0094, 0095].
In regards to claim 16, Mosier teaches the composition having the claimed additives in the claimed amounts [0068 – 0076, 0095].
In regards to claims 17 – 19, Mosier teaches the composition having the claimed limitations [0087 – 0089, 0095].
In regards to claim 20, Mosier teaches the composition having the claimed limitation as previously discussed.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. 
Applicants argue that Mosier fails to teach the amount of base oil, P/Ca ratio and Ca amount of more than 100 but less than 530 ppm as claimed.  The argument is not persuasive.
Mosier teaches base oil is present as balance after subtracting the amounts of additives.  The additives are most preferably present in amounts of from about 3 to 42% which provides base oil in amounts of from about 58 to about 97% in the composition [see 0095, Table].  Mosier teaches calcium in amounts of at least 500 ppm and phosphorus content of from 100 ppm to 1000 ppm which provides a P/Ca ratio that overlaps the claimed range.  Mosier’s teachings are not limited to the exemplified embodiments alone but to what is generally taught as useful.
Applicants rely on the examples of Mosier to allege that the amounts of Ca and/or the P/Ca ratio of the claims is not enabled.  The argument is not persuasive.
Applicant’s statement is merely conclusory.  Applicant fails to provide evidence of a teaching away from the claimed P/Ca ratio or the calcium concentration of the claims.  Rather, Mosier clearly teaches Ca content that overlaps the claimed range as useful.  Also, the P content overlaps the claimed range and thus would provide P/Ca ratio that overlaps the claimed range.
Applicants allege that the P/Ca ratio provides compositions with reduce LSPI.  The argument is not persuasive.
Mosier teaches similar composition which similarly has reduced LSPI.  Thus, the performance of reduced or improved LSPI is not unexpected in view of Mosier.  Also, as noted in the Interview Summary dated 04/08/2022, a single example does not provide a trend that is commensurate in scope with the claimed range to demonstrate unexpected results.  Therefore, the sole example is not commensurate in scope and neither is the result unexpected in view of Mosier.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771